DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-9, 13-14, 17-18, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.
Applicant’s election without traverse of Species A in the reply filed on 11/16/2020 is acknowledged.
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The disclosure does not show how the limitation “and the refrigerant compressor are adjusted .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation of “and the refrigerant compressor are adjusted according to a ratio of the high-pressure natural gas discharged to the compressed gas discharge line to the high-pressure natural gas passing through the gas compressor”, wherein it is unclear what “the compressed gas discharge line” is referring to since the term lack antecedent basis. It appears that  the ratio refers to structure which is claimed in an alternate embodiment. Therefore, one of ordinary skill in the art would not be able to ascertain the scope of the claim as it relates to the current embodiment, if the embodiment can be combined, and or how to apply the ratio to the controls of the compressors. Since the metes and bounds of the limitation cannot be ascertained, 
The remaining claims are rejected based on their dependency from a claim that has been rejected.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimble et al. US 20030182947 A1.
	Re claim 1, Kimble et al. teach an apparatus for liquefying natural gas, the apparatus comprising: 
a gas compressor (103) configured to receive the natural gas from a natural gas feed stream (100) and compress the received natural gas; 
a heat exchanging unit (102, 107, 106) configured to cool a high-pressure natural gas passing through the gas compressor through heat exchange; 

a hold-up drum (109) configured to phase-separate a gas-liquid mixture produced by passing through the expansion valve and divide the gas-liquid mixture into a liquefied natural gas and a cryogenic recycle gas having nitrogen content greater than that of the liquefied natural gas so as to discharge the liquefied natural gas and the cryogenic recycle gas; 
and a bypass line (140, 160) configured to provide the recycle gas discharged from the hold-up drum to the heat exchanging unit so as to be heat-exchanged, wherein at least a portion of the recycle gas passing through the heat exchanging unit is discharged from the bypass line ( through parts which eventually lead to 310, fig 2).  
Re claim 2, Kimble et al. teach a recycle gas circulation line (300, para 47) connected to the bypass line (fluidly connected) to combine at least a portion of the recycle gas discharged from the bypass line into the natural gas feed stream.  
Re claim 3, Kimble et al. teach a gas purging valve (113) configured to control a discharge amount of recycle gas in the bypass line so as to adjust an amount of nitrogen accumulated in the natural gas feed stream (para 46).  
 	Re claim 10, Kimble et al. teach wherein the heat exchanging unit comprises: a low-temperature heat exchanger (107) configured to receive the recycle gas discharged from the hold-up drum so that the received recycle gas is heat-exchanged with the high-pressure natural gas; and a high-temperature heat exchanger (106) configured to receive the recycle gas discharged from the low-temperature heat exchanger so that the received recycle gas is heat-exchanged with the high-pressure natural gas at a front end of the low-temperature heat exchanger.  

Re claim 12, Kimble et al. teach the high-temperature heat exchanger and the low-temperature heat exchanger are connected in series to each other through the bypass line (fig 2) (noting the series connection leads to the bypass line), and the refrigerant heat exchanger circulates the refrigerant through a refrigerant cycle that is independent of the bypass line (fig 2).  
 
Re claim 15, Kimble et al. teach a method for liquefying a natural gas, the method comprising: (a) receiving the natural gas from a natural gas feed stream (100) to compress the natural gas by using a gas compressor (103); (b) cooling the high-pressure natural gas passing through the gas compressor through heat-exchange in a heat exchanging unit (102, 107, 106); (c) expanding the cooled natural gas passing through the heat exchanging unit in an expansion valve to subcool the natural gas (108, para 45); 
(d) phase-separating a gas-liquid mixture produced by passing through the expansion valve in a hold-up drum (109) to divide the gas-liquid mixture into a liquefied natural gas and a cryogenic recycle gas having nitrogen content greater than that of the liquefied natural gas and thereby to discharge the liquefied natural gas and the cryogenic recycle gas (para 45); 
and (e) providing the recycle gas discharged from the hold-up drum to the heat exchanging unit through a bypass line (140, 160)  so as to be heat-exchanged (fig 2), wherein at least a portion of the recycle gas passing through the heat exchanging unit is discharged from the bypass line ( through parts which eventually lead to 310, fig 2).  
.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimble et al.  in view of Krishnamurthy US 20190093946 A1 and House et al. US 6289692 B1.
Re claim 4, Kimble et al. teach a power generation module configured to generate power by using the recycle gas discharged from the gas purging valve as a fuel (para 46).  
Kimble et al.  fail to explicitly teach details of the power generation.
Krishnamurthy teach a power generation module configured to generate power by using the recycle gas discharged from the gas purging valve as a fuel so that at least a portion of the generated power is provided to the gas compressor (para 243, noting in the instant combination the compressor is driven by any suitable driven, which is well known in the art such as a turbine, additionally noting different stages are well known to power compressors in different cycles as taught by Houser et al. , see claims 1, 18 and 34 ) to operate the compressor using gas.
.It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the power generation as taught by Krishnamurthy in the Kimble et al.  invention in order to advantageously allow for recycled fuel to drive the compressor.
 

 Claims 5-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimble et al.  , as modified by Krishnamurthy and Houser et al., further  in view of  Kimble ‘785 ( US 20030177785 A1).
Re claim 5, Kimble et al. teach and a refrigerant compressor (121) installed in a refrigerant cycle that is independent of the bypass line to compress a refrigerant circulated through the refrigerant cycle and heat-exchanged with the high-pressure natural gas (figs), wherein the power is provided from the power generation module to the gas compressor, the recycle gas compressor, and the refrigerant compressor (also noting it is well known, see the 
Kimble et al., as modified,  fail to explicitly teach details of the recycle compressor.
Kimble ‘785 teach a recycle gas compressor configured to compress the recycle gas in the recycle gas circulation line and provide the compressed recycle gas to the natural gas feed stream (para 37-38) to recompress a stream being rejoined with the feed stream (para 37).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the recycle compressor as taught by Kimble ‘785 in the Kimble et al. invention in order to advantageously allow for recycling pf stream which have been separated downstream after separators (para 37-38).
Re claim 6, Kimble et al., as modified,  fail to explicitly teach details of the three way valve.
Kimble ‘785 teach a branch line branched from a connection point between the bypass line and the recycle gas circulation line to the power generation module (fig 1, noting a three way valve naturally have a third line to be the “a branch line”, and the other two lines naturally combine since one is down stream of the other, and therefore the instant combination teach the claim limitations, when the three way valve is added to the 300 line as taught by the modifying reference, para 17, and in the instant combination 300 is connected to the power module as taught by the instant combination as shown in the rejection of claim 4)   
wherein the gas purging valve comprises a three-way valve (v12, fig 1) configured to control a flow path at a point at which the bypass line, the recycle gas circulation line, and the branch line are combined with each other to recompress a stream being rejoined with the feed stream (para 37).


Re claim 19, Kimble et al. teach a refrigerant compressor (121) compressing a refrigerant circulated through a refrigerant cycle and heat-exchanged with the high-pressure natural gas is installed in the refrigerant cycle that is independent of the bypass line, a recycle gas circulation line (300, para 47) combining at least a portion of the recycle gas discharged from the bypass line into the natural gas feed stream is connected to the bypass line (fluidly connected),
 Kimble et al., as modified,  fail to explicitly teach details of the recycle compressor.
Kimble ‘785 teach a recycle gas compressor compressing the recycle gas to provide the compressed recycle gas to the natural gas feed stream is installed in the recycle gas circulation line, and, wherein outputs of the gas compressor, the recycle gas compressor, and the refrigerant compressor are adjusted (para 37-38, noting turning cycles on and off naturally adjust the cycles) to recompress a stream being rejoined with the feed stream (para 37).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the recycle compressor as taught by Kimble ‘785 in the Kimble et al. invention in order to advantageously allow for recycling pf stream which have been separated downstream after separators (para 37-38).
Additionally noting that Krishnamurthy teach a recycle gas compressor compressing the recycle gas to provide the compressed recycle gas to the natural gas feed stream is installed in the recycle gas circulation line, and, wherein outputs of the gas compressor, the recycle gas compressor, and the refrigerant compressor are adjusted (para 243, noting in the instant 
.It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the power generation as taught by Krishnamurthy in the Kimble et al.  invention in order to advantageously allow for recycled fuel to drive the compressor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4172711 A, US 20110011127 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GORDON A JONES/Examiner, Art Unit 3763